F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       May 2, 2007
                   UNITED STATES CO URT O F APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court




 U N ITED STA TES O F A M ER ICA,

             Plaintiff-Appellee,
                                                        No. 06-6356
 v.                                                     (W .D. Okla.)
                                                   (D.C. No. CR-97-28-R)
 TED D Y LER OY BA ILEY ,

             Defendant-Appellant.



                          OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.




      Appellant Teddy Leroy Bailey filed what he styled an “Independent Bill In

Equity For Relief from Judgment and Action In Aequitas Et In Personam”

challenging his previously imposed sentence. The U nited States D istrict Court

for the W estern District of Oklahoma correctly dismissed this action for want of




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
jurisdiction. That judgment is AFFIRM ED. Appellant’s motion to proceed in

forma pauperis is denied.



                                           Entered for the Court,

                                           M ichael W . M cConnell
                                           Circuit Judge




                                     -2-